Citation Nr: 1002577	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
claimed disabilities.

The Veteran testified at a hearing before the RO in September 
2008.  A transcript of the hearing has been associated with 
the claims file.

The issues of entitlement to service connection for tinnitus 
and entitlement to service connection for COPD, to include as 
secondary to asbestos exposure, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no competent medical evidence of a current hearing 
loss disability for VA purposes.
.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated August 2006 was sent to the Veteran in 
accordance with the VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was also notified of the criteria for 
establishing an effective date and disability rating.  See 
Dingess, supra.  In that regard, the Veteran received 
complete notice with respect to his claim for service 
connection.

The Veteran's service treatment records, VA treatment 
records, VA examination report, and a hearing transcript have 
been associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination with 
respect to his hearing loss and tinnitus in January 2007.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
based on a review of the claims file, contains a description 
of the history of the disability at issue; documents and 
considers the relevant medical facts and principles; and, to 
the extent possible, provides an opinion as to the etiology 
of the Veteran's hearing loss.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records also include audiological 
evaluations.  The Board notes that prior to November 1967, 
audiometric results in service department records were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Veteran underwent an enlistment examination in October 
1962.  He denied any history of ear trouble and indicated he 
"was in good health."  Whispered voice testing was 15/15 
bilaterally.  Puretone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran underwent a separation examination in July 1966.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
0 (10)
-5 (0)
LEFT
0 (15)
0 (10)
-10 (0)
-10 (0)
-5 (0)

The Veteran also underwent a Naval Reserves re-enlistment 
examination in December 1975.  On examination, he was 
diagnosed with acute left aerotitis media, which was not 
considered to be disqualifying.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
20
15
10
10
5

The Veteran was afforded a VA examination in January 2007.  
The Veteran reported exposure to artillery, aircraft, heavy 
equipment, weapons, and diesel engine noise during service.  
As a civilian, he worked as an aircraft mechanic for less 
than a year after discharge, then worked as a truck driver 
for the next 40 years.  He denied any other civilian noise 
exposure.  He denied any ototoxic medication, head trauma, 
familial hearing loss, middle ear disease, or complaints of 
vertigo or other aural symptoms.  On examination, puretone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
25
LEFT
25
25
15
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Otoscopy was normal bilaterally.  A hermetic seal could not 
be maintained for tympanometry.  The examiner noted that the 
Veteran did not have a hearing loss disability under 
38 C.F.R. § 3.385.

VA treatment records dated July 2008 show the Veteran 
complained of a six week history of dizzy spells.  He 
reported some hearing loss.  On examination, his ears were 
clear bilaterally.  Weber testing was midline, and Rinne 
testing noted air conduction to be greater than bone 
conduction bilaterally.  Dix-Hallpike testing was negative on 
the right and positive on the left.

Additional VA treatment records dated August 2008 include an 
audiological evaluation.  The Veteran reported hearing 
problems for the past 30 to 40 years, which he stated could 
have started while he worked on the flight deck in the armed 
forces.  He also thought his hearing loss could have occurred 
gradually and progressively.  The Veteran also reported 
tinnitus, occurring once every other month, lasting for about 
5 to 30 seconds.  Otoscopic examination did not show any 
cerumen impaction in either ear canal.  Tympanic membranes 
were intact.  Puretone thresholds were not recorded.  
However, the treating physician noted mild sensorineural 
hearing loss through 4000 Hz, with borderline normal hearing 
at 2000 Hz.  There was moderate sensorineural hearing loss in 
the 6000 - 8000 Hz range.  Speech reception thresholds were 
30 dB HL on the right and 35 dB HL on the left.  These 
thresholds were consistent with puretone thresholds 
bilaterally.  Word recognition was 94 percent on the right 
and 98 percent on the left.

The Veteran testified at a hearing before the RO in September 
2008.  With respect to his hearing loss, the Veteran reported 
that his hearing was normal at the time of his enlistment.  
He also described being exposed to the noise of the flight 
deck.  His spouse stated that the Veteran had hearing 
difficulties approximately 28 years ago when she first 
married him, and that his hearing had worsened since that 
time.  He also described being exposed to the noise of the 
flight deck.

The Federal Circuit held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Veteran and his spouse are competent to report 
hearing difficulties they have observed.  However, neither 
the Veteran nor his spouse has demonstrated the medical 
knowledge required to diagnose sensorineural hearing loss.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his spouse offered in support 
of his claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a diagnosis of bilateral hearing loss.

After review of the evidence of record, the Board finds that 
the Veteran does not meet the criteria for a current hearing 
loss disability in either ear for VA purposes, based on 
puretone thresholds and speech recognition scores reported 
during the January 2007 VA examination.  38 C.F.R. § 3.385 
(2009).  Audiological testing in July 2008 did not include 
specific puretone thresholds, but the reported word 
recognition scores also failed to meet the criteria for 
hearing loss.  Without competent evidence establishing a 
hearing loss disability under 38 C.F.R. § 3.385, service 
connection for bilateral hearing loss is not warranted.




ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Tinnitus

The Veteran was diagnosed with intermittent tinnitus during 
his January 2007 VA examination.  During the September 2008 
RO hearing, the Veteran stated that during service he did not 
have tinnitus, but that during his last flight, the plane 
made a "quick landing" on the deck, which caused a sudden 
change in cabin pressure and trauma to the ears.  Since that 
time, he had experienced tinnitus.  He stated that he may 
have been on reserve duty at that time, but was unable to 
provide specific information regarding the flight.  The RO 
requested details of the Veteran's reserve duty, including 
unit information and dates of service, in a December 2008 
letter.  To date, however, that information has not been 
provided.  However, as noted above, the Veteran underwent a 
Naval Reserves re-enlistment examination in December 1975, 
approximately 9 years after his period of verified active 
service.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6 (a) and (d). ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  See 38 C.F.R. § 3.6(c)(1).  
It follows from this that service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Complete records of the Veteran's reserve duty have not been 
obtained.  VA's duty to assist a claimant requires that the 
Board attempt to obtain these records.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1 Vet. App. 37 (1990).  Further, the Board finds 
that once the additional evidence is added to the record, the 
claims file should be referred to the January 2007 VA 
audiologist who rendered an opinion in this case to determine 
whether a supplemental opinion is in order upon review of any 
records obtained by this remand request.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

COPD

The Veteran has alleged that he has COPD as a result of in-
service asbestos exposure.  Specifically, he stated that he 
was exposed to asbestos while scraping lead paint and 
cleaning pipes aboard his ship.  The Veteran's Form DD-214 
indicates his MOS was Aviation Machinist's Mate.  

VA has issued a circular as to claims of service connection 
for asbestosis or other asbestos-related diseases.  This 
circular, DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.  In Dyment v. West, 13 Vet. App. 141, 145 
(1999), the Court found that provisions in former paragraph 
7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, 
Part VI, did not create a presumption of exposure to 
asbestos.  Medical nexus evidence is required in claims for 
asbestos related disease related to alleged asbestos exposure 
in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the appellant's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

In this case, the Veteran's post-service VA treatment reports 
note a diagnosis of COPD in July 2006.  Although current 
diagnoses and treatment for a respiratory disorder has been 
shown, the Veteran's record is devoid of a diagnosis of 
asbestosis, or a medical opinion linking his current 
diagnosis to his period of active service.  Therefore, 
additional development should be undertaken to verify whether 
the Veteran was exposed to asbestos during service.  If 
asbestos exposure is verified, the Veteran should be afforded 
an examination to determine whether his current COPD is 
related to asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the 
Veteran and ask him to provide details 
regarding his service in the Naval 
Reserve, including dates of service.  The 
RO/AMC must then contact the National 
Personnel Records Center, the service 
department, or other applicable 
organization and obtain written 
verification of the dates of all periods 
of active duty, ACDUTRA, and inactive duty 
training, including those periods of 
service in the Naval Reserves, served by 
the appellant.  The RO/AMC should request 
the appellant's complete service treatment 
records from all periods of service 
including ACDUTRA as well as inactive duty 
training.  If no such records are 
available, ask for specific confirmation 
of that fact.

2.  If the Veteran's additional military 
service is verified and/or additional 
service treatment records are obtained, 
the claims file should be forwarded to the 
audiologist (if available) who conducted 
the January 2007 VA examination for review 
of such records and submission of a 
supplemental opinion.  If that examiner is 
not available, the case should be 
forwarded to another suitably qualified 
examiner.  The specific dates of all of 
the appellant's periods of active duty, 
active duty for training, and inactive 
duty training should be made available to 
the examiner. The examiner is requested to 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current tinnitus was incurred in or 
aggravated during a period of active duty, 
active duty for training or inactive duty 
training.

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, she should so 
state.

3.  The RO/AMC should attempt to verify 
the Veteran's claimed in-service asbestos 
exposure by contacting the Naval 
Historical Center, Ships History Branch 
and the Naval Sea Systems Command or other 
relevant Department of Defense office, 
regarding asbestos aboard the ships to 
which the Veteran was assigned.  All 
efforts to obtain these records should be 
fully documented, and the RO/AMC should 
request a negative response if records are 
not available.

4.  If, and only if, the evidence obtained 
by the above searches confirms asbestos 
exposure during service, the Veteran 
should be scheduled for a VA respiratory 
examination to determine whether he has a 
current respiratory or pulmonary disorder, 
to include COPD, due to exposure to 
asbestos in service.  The examiner should 
review the claims folder prior to 
examination.  The examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current lung 
disorder is related to any period of 
active service to include exposure to 
asbestos in service.  The examiner should 
discuss the Veteran's Navy service as well 
as his post-service employment history, 
and any other pertinent risk factors for 
asbestos-related disease or other 
respiratory disorders.

5.  The RO/AMC should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


